Exhibit 12.1 STATEMENT OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in Thousands)  Three Months Ended March 31, Three Months Ended March 31, Year Ended December 31, (unaudited) (unaudited) Consolidated income (loss) before income tax and non controling interest Income (loss) from discontinued operations - Investment in affiliates 28 Interest expense continuing operations Amortization of capitalized interest Amortization of debt issue costs Interest expense discontinued operations - 5 10 Earnings Interest expenses continuing operations Interest expenses discontinued operations - 5 10 Amortization of debt issue Capitalized interest - Fixed charges Ratio of earnings to fixed charges - Dollar amount of deficiency in earnings to fixed charges (1) In this fiscal year the earnings were inadequate to cover fixed charges.
